USCA11 Case: 21-11532     Date Filed: 05/11/2022    Page: 1 of 22




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-11532
                   Non-Argument Calendar
                   ____________________

GRETER ALVAREZ MARTIN,
                                              Plaintiff-Appellant,
versus
ACTING COMMISSIONER OF SOCIAL SECURITY,


                                          Respondent-Appellee.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
             D.C. Docket No. 1:19-cv-23468-CMA
                   ____________________
USCA11 Case: 21-11532         Date Filed: 05/11/2022   Page: 2 of 22




2                     Opinion of the Court                 21-11532


Before BRANCH, BRASHER, and ANDERSON, Circuit Judges.
PER CURIAM:
        Greter Alvarez Martin, through counsel, appeals the
district court’s order affirming the Social Security Administration
(“SSA”) Commissioner’s decision denying her application for
disability insurance benefits (“DIB”) under 42 U.S.C. § 405(g). She
raises three issues on appeal. First, she argues that the
administrative law judge (“ALJ”) failed to state with particularity
the weight accorded the medical opinion evidence and failed to
provide good cause for discounting the medical opinion evidence
of her treating psychiatrist. Second, she argues that substantial
evidence does not support the ALJ’s residual functional capacity
(“RFC”) finding. Third, she asserts that substantial evidence does
not support the ALJ’s evaluation of her subjective complaints.
After careful review, we affirm.
                         I.       Background
       In August 2015, Alvarez Martin applied for DIB, asserting
that her depression, anxiety, mood disorder, sadness, loss of
interest, and insomnia limited her ability to work, and that her
disability started on August 27, 2014. She stated that she worked
previously in accounting, but that she had stopped working
because of the specified medical conditions. Along with the
application, Alvarez Martin completed a function report, which
stated the following. She lived in an efficiency with her minor
USCA11 Case: 21-11532         Date Filed: 05/11/2022     Page: 3 of 22




21-11532                Opinion of the Court                          3

daughter and cared for her daughter. She could not sleep at
night, even with medication, which caused her to be sleepy and
tired during the day. She was “always” anxious, depressed, and
had panic attacks. She tried to live “a regular life” and to care for
her daughter, although her conditions sometimes made that
difficult. She recently lost interest in how she looked or dressed
and in self-grooming. She prepared meals daily, such as
sandwiches, frozen dinners, and “sometimes easy meals”; cleaned
and did laundry every week or every other week; did the grocery
shopping in-store; but went outside “only when it [was]
necessary.” She confirmed that she could go out alone, could
drive, pay bills, handled her bank accounts, but that she needed
“more time” to do these tasks since the onset of her conditions.
She denied having a social life and reported watching television as
her only hobby. Finally, her conditions affected her memory,
understanding, concentration, ability to follow instructions, her
ability to complete tasks, and her ability to handle stress.
       An agency consultant for the state, Dr. Robert Hodes,
Ph.D., reviewed Alvarez Martin’s function report and the medical
records she submitted 1 and opined that she was not disabled.
Specifically, he determined that her “affective disorders” resulted
in mild limitations on activities of daily living and social


1
  Alvarez Martin submitted records from her primary care physician, Dr.
Juvenal Martinez, and her treating psychiatrist, Dr. Jose Lopez Escobar.
Their records are elaborated on later in this opinion.
USCA11 Case: 21-11532       Date Filed: 05/11/2022   Page: 4 of 22




4                     Opinion of the Court                21-11532

functioning and moderate limitations in maintaining
concentration, persistence, or pace. He determined that she was
moderately limited in her ability to understand, remember, and
carry out detailed instructions, and her ability to maintain
concentration for extended periods of time. He also concluded
that her “ability to complete a normal workday and workweek
without interruptions from psychologically based symptoms and
to perform at a consistent pace without an unreasonable number
and length of rest periods” was moderately limited.
       Thus, he concluded that she could understand and retain
simple, and some detailed, work instructions, sustain her
attention and persist at simple, routine tasks for extended periods
of two-hour segments, sustain her work efforts with appropriate
breaks, and maintain regular, punctual attendance. He added that
she could relate appropriately and tolerate regular public contact,
get along with coworkers without distracting them or exhibiting
behavioral extremes, accept criticism and respond appropriately
to changes, learn work rules, and adapt to demands of simple,
routine work settings. Accordingly, Alvarez Martin’s DIB
application was denied.
      She sought reconsideration, and a second agency
consultant conducted an independent review and similarly
concluded that Alvarez Martin was not disabled and identified the
same limitations described in Dr. Hodes’s determination.
Accordingly, her application was again denied at the
reconsideration level.
USCA11 Case: 21-11532           Date Filed: 05/11/2022       Page: 5 of 22




21-11532                  Opinion of the Court                             5

        Thereafter, Alvarez Martin requested and received a
hearing before an ALJ in September 2017, at which she was
represented by counsel. The evidence included the following.
Records from Alvarez Martin’s treating psychiatrist, Dr. Lopez
Escobar, from March 2015 through May 2017, indicated that
Alvarez Martin suffered from a major depressive disorder and
anxiety. 2 Alvarez Martin’s evaluations during that time indicated
that, while she exhibited a tense, anxious and depressed mood
and impaired recent and immediate memory, she had an
appropriate appearance; was cooperative and coherent; was intact
in her thought process; was oriented to time and place; denied
any delusions, obsessions, compulsions, or suicidal ideations; and
had good judgment. The notes for her six visits between her
initial appointment in March 2015 and January 2016 indicated that
she remained depressed despite medication compliance.
However, in her four visits between March and October 2016, Dr.
Lopez Escobar noted that Alvarez Martin was “less depressed”
and responding better or “well” to treatment but still had “very
poor attention and concentration.”
      However, in May 2017, Dr. Lopez Escobar reported that
Alvarez Martin “remain[ed] very depressed and ha[d] recently
beg[u]n hearing voices . . . and [was] very anxious about her

2
 Beginning in May 2015, medical records from Alvarez Martin’s primary care
physician, Dr. Juvenal Martinez, confirmed that she suffered from
depression, anxiety, and a sleep disorder, and she was taking medications for
these issues.
USCA11 Case: 21-11532        Date Filed: 05/11/2022      Page: 6 of 22




6                       Opinion of the Court                 21-11532

condition given her family history of schizophrenia.”3
Nevertheless, consistent with the prior mental status
examinations, Dr. Lopez Escobar reported that Alvarez Martin
had an appropriate appearance; was cooperative and coherent;
was intact in her thought process; was oriented to time and place;
and had good judgment.
        On January 12, 2016, Dr. Lopez Escobar completed a work
assessment related to Alvarez Martin’s application for DIB, and
rated Alvarez Martin’s ability to do the following as “poor”—
(1) follow work rules; (2) relate to coworkers; (3) deal with the
public; (4) interact with supervisors; (5) deal with work stress;
(6) function independently; (7) maintain attention or
concentration; (8) understand, remember and carry out complex,
detailed, or simple job instructions; (9) relate predictably in social
situations; and (10) demonstrate reliability. He rated her use of
judgment and ability to maintain her personal appearance and
behave in an emotionally stable manner as fair. Dr. Lopez
Escobar indicated that Alvarez Martin was “emotionally unstable”
and “unable to work in any capacity.”
        Later, in August 2017, Dr. Lopez Escobar completed a
second work assessment. In this assessment, he rated Alvarez
Martin’s abilities as “none” in all of the identified areas, except her
ability to use judgment and to maintain her personal appearance,

3
 There were no treatment records submitted for the time period between
October 2016 and May 2017.
USCA11 Case: 21-11532       Date Filed: 05/11/2022   Page: 7 of 22




21-11532              Opinion of the Court                       7

which he rated as “poor.” He again stated that she was unable to
work in any capacity.
       At the hearing before the ALJ in September 2017, Alvarez
Martin testified that in the past 15 years, she had worked in
accounting/bookkeeping and accounts payable and receivable.
But she was fired from her job for “not doing [it] properly.” She
began seeing Dr. Lopez Escobar in 2014, with complaints of
insomnia, a lack of concentration and focus, depression, crying,
moodiness, and a loss of interest in grooming and other
previously enjoyable activities. She described her typical day as
spending most of the day in bed, but stated that she gets up and
“do[es] whatever [she can] do.” However, her sister and mother
come over often to help. She used to have “a lot of hobbies,” but
now she has none. She stated that she felt “terrible” because she
was not financially contributing to the household. She asserted
that she is unable to concentrate while using a computer or on
television programs, she sees what is happening, but cannot
follow the plot.
       She testified that, other than her family, she did not
socialize with others because she did not feel comfortable, does
not like being with “a lot of people,” and feels “very safe” in her
home. She asserted that she experiences sudden mood changes,
and can become very argumentative, including screaming at
people, at any time for any reason. She denied doing cooking or
household chores, stating that the family bought a lot of fast food
USCA11 Case: 21-11532       Date Filed: 05/11/2022   Page: 8 of 22




8                     Opinion of the Court                21-11532

or frozen food and that her husband cooks, and her mother and
sister handle the household chores.
       She confirmed that she sees Dr. Lopez Escobar every two
months, but no other therapists. And she takes four medications
for her conditions, which she confirmed were helping. She
explained that, after she was fired, her emotional state started to
deteriorate.
        The vocational expert (“VE”) testified that an individual
with Alvarez Martin’s limitations could not perform her past
work. But the VE testified that the individual could perform
other jobs in the national economy—(1) a tube operator; (2) an
addresser; and (3) a document preparer. The ALJ asked whether
an individual could perform those jobs if they were only
occasionally able to ignore or avoid distractions, including
psychologically based symptoms, and the VE opined that they
could not. Further, the VE opined that an individual who “would
be off task ten or more minutes per hour due to concentration
issues . . . would be unemployable.”
       Looking at Dr. Lopez Escobar’s work assessments, the ALJ
asked the VE about the first work assessment in which Dr. Lopez
Escobar had rated most of Alvarez Martin’s abilities as “poor.”
The VE opined that such a person would be unemployable, as
would a person whose abilities were rated as none in the
identified areas.
USCA11 Case: 21-11532            Date Filed: 05/11/2022         Page: 9 of 22




21-11532                   Opinion of the Court                               9

       Employing the SSA’s five-step sequential evaluation
process for determining whether a claimant is disabled, the ALJ
denied Alvarez Martin’s application.4 The ALJ found that Alvarez
Martin had not engaged in substantial gainful activity since
August 27, 2014, and was severely impaired from major
depressive and anxiety disorders. At step three, the ALJ
determined that Alvarez Martin’s mental impairments did not
meet or medically equal any listed impairment under §§ 12.04
(depressive disorders) and 12.06 (anxiety disorders) of the Social
Security regulations.5

4
  The evaluation process involves the following five determination steps:
(1) whether the claimant is engaged in substantial gainful activity; (2) if not,
whether she “has a severe impairment or combination of impairments”; (3) if
so, whether that impairment, or combination of impairments, meets or
equals the medical listings in the regulations; (4) if not, whether the claimant
can perform her past relevant work in light of her RFC; and (5) if
not, whether, based on her age, education, and work experience, she can
perform other work found in the national economy. Winschel v. Comm’r of
Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011).
5
  A claimant bears the burden of showing her impairments meet or equal a
listing. Barron v. Sullivan, 924 F.2d 227, 229 (11th Cir. 1991). In order to
meet listing 12.04 or 12.06, Alvarez Martin needed to show medical
documentation of a depressive disorder (12.04) or an anxiety disorder (12.06),
and, under paragraph B, extreme limitation in one of the following areas of
mental function or marked limitations in two of these areas:
(1) understanding, remembering, or applying information; (2) interacting
with others; (3) concentrating, persisting, or maintaining pace; and adapting
or managing oneself. See 20 C.F.R. Pt. 404, Subpt. P, App. 1, Pt. A2,
§§ 12.04, 12.06. Alternatively, under paragraph C, Alvarez Martin could
meet listing 12.04 or 12.06 if she showed that her mental disorder was
USCA11 Case: 21-11532          Date Filed: 05/11/2022        Page: 10 of 22




10                        Opinion of the Court                    21-11532

      The ALJ then determined that Alvarez Martin had the
following RFC:
       [T]o lift and/or carry 10 pounds occasionally and
       less than 10 pounds frequently, stand and/or walk 2
       hours in an 8-hour workday, and sit 6 hours in an 8-
       hour workday. She should avoid exposure to
       hazardous machinery, mechanical parts, and
       unprotected heights. The claimant could frequently
       understand and carry out simply oral and written
       instructions. She requires limited interaction with
       others and performs best when the work deals
       primarily with objects rather than people. [She] can
       relate to, and interact, with others to the extent
       necessary to carry out simple tasks, but should avoid
       work that requires more complex interaction or
       joint efforts to achieve the work goal. She is able to
       complete simple, routine, and repetitive tasks, but
       not at a production rate or pace. [She] is able to
       perform activities within a schedule and maintain
       regular attendance while being punctual within
       customary tolerances.         She could maintain
       concentration for at least 2 hours at a time, but
       could be off task 5 minutes per hour.



“serious and persistent,” meaning it had lasted at least two years, and there
was evidence of both: (1) ongoing medical treatment, therapy, support, or a
highly structured setting to diminish the symptoms and signs of the disorder;
and (2) “minimal capacity to adapt to changes in [her] environment or to
demands that are not already part of [her] daily life.” Id. §§ 12.04, 12.06.
USCA11 Case: 21-11532          Date Filed: 05/11/2022       Page: 11 of 22




21-11532                 Opinion of the Court                            11

In reaching this conclusion, the ALJ found that Alvarez Martin’s
“statements concerning the intensity, persistence and limiting
effects of [her] symptoms [were] not entirely consistent with the
medical evidence and other evidence in the record.”
        As for the medical opinion evidence, the ALJ determined
that, in light of the factors in 20 C.F.R. § 404.1527, 6 the opinions of
the agency consultants were
       entitled to deference over Dr. Lopez Escobar’s
       opinion because [his] opinion relies heavily on
       [Alvarez Martin’s] subjective complaints and self-
       reports and is [in]consistent with the claimant’s
       mental status examinations while the State agency
       consultants’ opinions are supported by the medical
       evidence and are consistent with the record as a
       whole. In addition, Dr. Lopez Escobar’s progress
       notes are internally inconsistent and he did not
       provide a detailed analysis regarding the limitations
       he assessed.



6
  Section 404.1527 sets out the following factors for deciding the weight to
give medical opinion evidence: (1) the physician’s examining relationship
with the claimant; (2) the treatment relationship with the claimant;
(3) whether the medical opinion is supported by other relevant evidence;
(4) the consistency of the medical opinion with the record as a while;
(5) whether the medical source is a specialist; and (6) “any factors [the
claimant] or others bring to [the ALJ’s] attention, or of which [the ALJ] is
aware, which tend to support or contradict the medical opinion. 20 C.F.R.
§ 404.1527(c).
USCA11 Case: 21-11532     Date Filed: 05/11/2022   Page: 12 of 22




12                   Opinion of the Court              21-11532

The ALJ then detailed some of the inconsistencies identified in
Dr. Lopez Escobar’s progress notes.
       The ALJ then found that, although Alvarez Martin was
unable to perform any past relevant work, there were jobs in the
national economy that she could perform—tube operator,
addresser, and document preparer. Consequently, the ALJ found
that Alvarez Martin was not disabled. Alvarez Martin requested
discretionary review of the ALJ’s decision by the SSA Appeals
Council, and her request was denied.
        Alvarez Martin subsequently filed a complaint in the
district court, alleging that: (1) the ALJ failed to state with
particularity the weight she afforded the different medical
opinions, and failed to provide the necessary “good cause” for
affording less than controlling weight to Dr. Lopez Escobar’s
opinion; (2) the ALJ’s RFC finding was not supported by
substantial evidence; and (3) the ALJ’s assessment of Alvarez
Martin’s alleged symptoms and limitations was not supported by
substantial evidence. Upon the filing of cross-motions for
summary judgment, a magistrate judge issued a report and
recommendation        (“R&R”),      recommending     that    the
Commissioner’s motion for summary judgment be granted. The
district court adopted the R&R over Alvarez Martin’s objections.
This appeal followed.
USCA11 Case: 21-11532      Date Filed: 05/11/2022     Page: 13 of 22




21-11532               Opinion of the Court                      13

                     II.    Standards of Review
       “When, as in this case, the ALJ denies benefits and the
[Appeals Council] denies review, we review the ALJ’s decision as
the Commissioner’s final decision.” Doughty v. Apfel, 245 F.3d
1274, 1278 (11th Cir. 2001). “[W]e review de novo the legal
principles upon which the Commissioner’s decision is based,” and
“we review the resulting decision only to determine whether it is
supported by substantial evidence.” Moore v. Barnhart, 405 F.3d
1208, 1211 (11th Cir. 2005).
       In the Social Security context, substantial evidence is “more
than a mere scintilla”—it “means only . . . such relevant evidence
as a reasonable mind might accept as adequate to support a
conclusion.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019)
(quotation omitted); see also Simon v. Comm’r, Soc. Sec. Admin.,
7 F.4th 1094, 1103 (11th Cir. 2021) (“Substantial evidence is less
than a preponderance, and thus we must affirm an ALJ’s decision
even in cases where a greater portion of the record seems to
weigh against it.” (quotation omitted)). “We may not decide the
facts anew, reweigh the evidence, or substitute our judgment for
that of the [Commissioner].” Winschel, 631 F.3d at 1178
(alteration in original) (quotation omitted). “Even if the evidence
preponderates against the Commissioner’s findings, we must
affirm if the decision reached is supported by substantial
evidence.” Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155,
1158–59 (11th Cir. 2004) (quotation omitted).
USCA11 Case: 21-11532       Date Filed: 05/11/2022    Page: 14 of 22




14                     Opinion of the Court                21-11532

                           III.   Discussion
1.    Whether the ALJ erred in weighing the medical opinion
evidence
       Alvarez Martin argues that the ALJ failed to state with
particularity the weight afforded the medical opinion evidence,
and relatedly failed to provide good cause to accord less than
controlling weight to Dr. Lopez Escobar’s opinion as her treating
physician. She maintains that this error led to the ALJ’s erroneous
finding that she was not disabled.
       To obtain social security disability benefits, the applicant
must prove she is disabled. See Barnhart v. Thomas, 540 U.S. 20,
21 (2003). “Disability” is defined as the “inability to engage in any
substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be
expected to result in death or which has lasted or can be expected
to last for a continuous period of not less than 12 months.” 42
U.S.C. § 423(d)(1)(A). The impairment must be “of such severity
that [the person] is not only unable to do [her] previous work but
cannot, considering [her] age, education, and work experience,
engage in any other kind of substantial gainful work which exists
in the national economy.” Id. § 423(d)(2)(A).
       When making the disability assessment, the ALJ must give
special attention to the medical opinions, particularly those of the
treating physician. SSA regulations in force at the time Alvarez
Martin filed her application required an ALJ to give “controlling
USCA11 Case: 21-11532         Date Filed: 05/11/2022       Page: 15 of 22




21-11532                 Opinion of the Court                           15

weight” to a treating physician’s opinion if it was “well-supported
by medically acceptable clinical and laboratory diagnostic
techniques” and “not inconsistent with the other substantial
evidence in [the] case record.” 20 C.F.R. § 404.1527(c)(2); 7 see
also Winschel, 631 F.3d at 1179 (“Absent ‘good cause,’ an ALJ is to
give the medical opinions of treating physicians substantial or
considerable weight.” (quotation omitted)). Good cause to
discount a treating physician’s opinion exists “when the:
(1) treating physician’s opinion was not bolstered by the evidence;
(2) evidence supported a contrary finding; or (3) treating
physician’s opinion was conclusory or inconsistent with the
doctor’s own medical records.” Winschel, 631 F.3d at 1179
(quotation omitted).
       “[T]he ALJ must state with particularity the weight given
to different medical opinions and the reasons therefor.” Id.
There are no magic words to state with particularity the weight
given to the medical opinions. Rather, the ALJ must “state with
at least some measure of clarity the grounds for his decision.” Id.
(quotation omitted). In the absence of “at least some measure of
clarity” for the basis of the ALJ’s decision, “we will decline to
affirm simply because some rationale might have supported the
ALJ’s conclusion.” Id. (quotation omitted). The weight a medical
opinion receives depends on, among other things, the doctor’s

7
 In 2017, the SSA amended its regulations and removed the “controlling
weight” requirement for all applications filed after March 27, 2017. See 20
C.F.R. §§ 404.1527, 404.1520c.
USCA11 Case: 21-11532       Date Filed: 05/11/2022     Page: 16 of 22




16                     Opinion of the Court                 21-11532

examining and treating relationship with the claimant, the
evidence the doctor presents to support their opinion, and how
consistent that opinion is with the rest of the record. 20 C.F.R.
§ 404.1527(c). “We will not second guess the ALJ about the
weight the treating physician’s opinion deserves so long as [the
ALJ] articulates a specific justification for it.” Hunter v. Soc. Sec.
Admin., Comm’r, 808 F.3d 818, 823 (11th Cir. 2015).
      In explaining the weight accorded to the medical opinion
evidence, the ALJ stated that,
      in light of the factors provided in 20 CFR §404.1527,
      the State agency consultants’ opinions [were]
      entitled to deference over Dr. Lopez Escobar’s
      opinion because Dr. Lopez Escobar’s opinion relies
      heavily on the claimant’s subjective complaints and
      self-reports . . . while the State agency consultants’
      opinions are supported by the medical evidence and
      are consistent with the record as a whole.
Although the ALJ did not use the terms, “great weight,” “some
weight,” or little weight” when discussing the medical opinion
evidence, the ALJ stated “with at least some measure of clarity”
the weight accorded the medical opinions and the grounds for her
decision. Winschel, 631 F.3d at 1179 (quotation omitted). By
expressly affording deference to the opinions of the agency
consultants, the ALJ necessarily did not give controlling weight to
Dr. Lopez Escobar’s opinion and provided reasons for her
decision. Thus, the requirement that the ALJ “state with
USCA11 Case: 21-11532      Date Filed: 05/11/2022   Page: 17 of 22




21-11532              Opinion of the Court                     17

particularity” the weight accorded the medical options was
satisfied. See id.
       The ALJ also provided good cause for discounting the
opinion of Alvarez Martin’s treating physician Dr. Lopez Escobar
that Alvarez Martin was unable to work in any capacity.
Specifically, the ALJ explained that, although Alvarez Martin
suffered from depression and anxiety, Dr. Lopez Escobar’s
records indicated that her mental status remained stable at each
appointment—she presented as cooperated, coherent, and
oriented with intact thought processes and good judgment. And
although Alvarez Martin indicated on occasion that she was
experiencing increased depression, Dr. Lopez Escobar did not
record any significant increase in her symptoms. Further, the ALJ
noted that “Dr. Lopez Escobar often writes that the claimant is
responding well to treatment, which is reflected in the mental
status, but then states that the claimant has very poor attention
and concentration, which is not consistent with the mental status”
recorded during examination. Similarly, the ALJ noted that,
although Dr. Lopez Escobar noted in Alvarez Martin’s recent
examination that she was very depressed and had begun to hear
voices, “the mental status portion of the progress note did not
mention hallucinations and her thought process was marked as
intact.” Thus, the ALJ determined that “while [Alvarez Martin]
might have some limitations, her complaints [were] not
consistent with the evidence of record to the degree that she
USCA11 Case: 21-11532          Date Filed: 05/11/2022        Page: 18 of 22




18                        Opinion of the Court                    21-11532

would be precluded from performing all work-related activity.”8
The ALJ’s reasoning is supported by the record.
       For instance, in both of the work assessments, Dr. Lopez
Escobar rated Alvarez Martin’s use of judgment and abilities to
maintain her personal appearance and behave in an emotionally
stable manner as fair or poor. But these assessments were
inconsistent with his medical records for each of Alvarez Martin’s
appointments between March 2015 and May 2017, in which he
noted that she had an appropriate appearance, was cooperative
and coherent with an intact thought process, and had good
judgment. Furthermore, although he stated in the work

8
  Alvarez Martin makes much of the fact that, when explaining why the
agency consultants’ opinions were entitled to deference over Dr. Lopez
Escobar’s, the ALJ stated that “Dr. Lopez Escobar’s opinion relies heavily on
the claimant’s subjective complaints and self-reports consistent with the
claimant’s mental status examinations while the State agency consultants’
opinions are supported by the medical evidence and are consistent with the
record as a whole.” (emphasis added). She argues that there was no basis for
discounting Dr. Lopez Escobar’s opinions where the ALJ admitted that his
opinions were consistent with her mental status examinations. However,
based on the ALJ’s further explanation of her decision, we agree with the
district court that the ALJ clearly meant that Dr. Lopez Escobar’s opinions
were inconsistent with the mental status examinations.
       Additionally, Alvarez Martin notes that the ALJ did not mention that,
between her first visit in 2015 and her last visit of record in 2017, her
medications were adjusted several times. However, in light of Alvarez
Martin’s testimony before the ALJ that her current medication regime was
working “much better,” the number of times her medication was adjusted
does not undermine the ALJ’s reasoning.
USCA11 Case: 21-11532       Date Filed: 05/11/2022     Page: 19 of 22




21-11532               Opinion of the Court                        19

assessments that Alvarez Martin did not have the ability to
(1) follow work rules; (2) relate to coworkers; (3) deal with the
public; (4) interact with supervisors; (5) deal with work stress;
(6) function independently; (7) maintain attention or
concentration; (8) understand, remember and carry out complex,
detailed, or simple job instructions; (9) relate predictably in social
situations; and (10) demonstrate reliability, he left blank the
section that asked him to “[d]escribe any limitations and include
the medical/clinical findings that support” his ratings related to
her “ability to adjust to a job.” And this conclusion is in direct
tension with his own treatment records (which at best reflect mild
to moderate limitations), as well as Alvarez Martin’s own function
report. See Schink v. Comm’r of Soc. Sec., 935 F.3d 1245, 1262
(11th Cir. 2019) (explaining that in order to discount a treating
physician’s opinion, “an ALJ must identify a genuine
inconsistency” (alteration adopted) (quotation omitted)).
       Thus, the ALJ articulated a specific, reasonable justification
that established “good cause” for giving the treating physician’s
opinions less than controlling weight. Winschel, 631 F.3d at 1179;
Hunter, 808 F.3d at 823; see also Edwards v. Sullivan, 937 F.2d
580, 583–84 (11th Cir. 1991) (concluding that good cause existed
where the medical opinion was contradicted by other notations in
the physician’s own record). And this rationale is supported by
substantial evidence in the record. Accordingly, we will not
disturb that decision. Hunter, 808 F.3d at 823.
USCA11 Case: 21-11532      Date Filed: 05/11/2022    Page: 20 of 22




20                    Opinion of the Court                21-11532

2.    Whether the RFC finding is supported by substantial
evidence
       Alvarez Martin argues that the RFC finding is not
supported by substantial evidence due to the ALJ’s failure to
properly evaluate the medical opinion evidence. She maintains
that had the ALJ not discounted Dr. Lopez Escobar’s opinion, no
reasonable person could have concluded that, despite her
impairments, she could sustain full time work.
       Because this claim is premised on her allegation that the
ALJ failed to properly weigh the medical opinion evidence, it fails
necessarily for the reasons set forth previously. Moreover, we
note that the RFC finding is consistent with the opinions of both
of the agency consultants that, despite Alvarez Martin’s moderate
difficulties with concentration, persistence, and pace, she was
capable of performing simple, routine work, and maintaining
attention and persistence for 2-hour segments. Thus, the RFC
finding was supported by substantial evidence. See Biestek, 139 S.
Ct. at 1154 (explaining that, in the Social Security context,
substantial evidence is “more than a mere scintilla”—it “means
only . . . such relevant evidence as a reasonable mind might
accept as adequate to support a conclusion” (quotation omitted)).
3.     Whether the ALJ properly assessed Alvarez Martin’s
alleged symptoms and limitations
      Alvarez Martin argues that the ALJ’s determination that
her subjective allegations concerning the intensity, persistence,
USCA11 Case: 21-11532      Date Filed: 05/11/2022     Page: 21 of 22




21-11532               Opinion of the Court                      21

and limiting effects of her symptoms were contradicted by the
medical evidence fail to account for her deteriorating condition
and indicate a “failure to generally appreciate the nature of mental
impairments.”
       When, as here, the ALJ determines that the claimant’s
medically determinable impairments could reasonably be
expected to produce the claimant’s symptoms, the ALJ “must
then evaluate the intensity and persistence of [the claimant’s]
symptoms so that [the ALJ] can determine how [the claimant’s]
symptoms limit [the claimant’s] capacity for work.” 20 C.F.R.
§ 404.1529(c)(1). In evaluating the intensity and persistence of the
claimant’s symptoms, the ALJ considers “all of the available
evidence,” from both medical and non-medical sources, and
evaluates the claimant’s statements “in relation to” the available
evidence. Id. § 404.1529 (c)(1), (4).
      “[C]redibility determinations are the province of the ALJ,
and we will not disturb a clearly articulated credibility finding
supported by substantial evidence.” Mitchell v. Comm’r, Soc.
Sec. Admin., 771 F.3d 780, 782 (11th Cir. 2014) (internal citations
omitted).
      Here, the ALJ made a clearly articulated credibility finding
and pointed to specific reasons for discounting Alvarez Martin’s
subjective testimony concerning the intensity and severity of her
impairments—namely, that it was inconsistent with the available
evidence in the record. As indicated from the summary of the
testimony detailed in this opinion, that finding was supported by
USCA11 Case: 21-11532   Date Filed: 05/11/2022   Page: 22 of 22




22                  Opinion of the Court             21-11532

substantial evidence in the record. Accordingly, we will not
disturb it.
      AFFIRMED.